DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This office action is in response to the application filed on 07/11/2018.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: the internal gear should be change to the annular internal gear.  Appropriate correction is required for the purpose of consistency.

Claim 6 is objected to because of the following informalities: the output-side gear mechanism should be change to an output-side gear mechanism.  Appropriate correction is required for the purpose of consistency.


Allowable Subject Matter
Claims 6-11 are allowed, pending corrections to claims indicated objected above for the minor informalities. 
Regarding claim 6. Obata teaches a power generation [fig 1] device, wherein at one end portion side of a support member comprising a housing [56], 
an input-side gear mechanism [mechanism in 30] that has a pair of side plates one of which is fixed to the support member, and that supports first bearings [46] on respective outer surfaces of the pair of side plates is supported [by 30], at the other end portion side of the support member comprising the housing, an output-side gear mechanism [¶31 disclose output gear] that has a pair of side plates one of which is fixed to the support member is supported, the input-side gear mechanism and the output-side gear mechanism are each configured such that an annular internal gear is disposed concentrically with a sun gear and a plurality of intermediate gears are interposed in an annular space between the internal gear and the sun gear [¶35]. 
The following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the annular internal gear and the plurality of intermediate gears being between the pair of side plates, the internal gear of the input-side gear mechanism is driven by external motive power, the power generation device comprises a first output shaft that extends from both ends of the sun gear of the input-side gear mechanism, and penetrates through the pair of side plates to be rotatably supported by a pair of the first bearings of the input-side gear mechanism,3/6Serial No.:Attorney Docket No.: 9018/0018PUS1 the internal 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ide; Obata et al., US 20140285045, discloses a power generator.
This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN R PEREZ/Examiner, Art Unit 2839